Campbell, J.,
delivered the opinion of the court.
It may be that, as no provision was made by the Legislature for contesting the election, it cannot be done; but, whatever may be true as to this, we are sure that whatever may be the law in this state as to the writ of prohibition, and even if it be true that now mandamus and prohibition are coexistent and concurrent remedies, the one applicable whenever the other is, it is not allowable in such proceeding to inquire into the qualifications of electors, and the legality of the election, as affected by matters not apparent on the face of the returns.

Affirmed.